2016 UT App 36



              THE UTAH COURT OF APPEALS

              ROGER P. CHRISTENSEN IRA AND
                  ROGER P. CHRISTENSEN,
                       Appellants,
                            v.
        AMERICAN HERITAGE TITLE AGENCY, INC., ET AL.,1
                        Appellees.

                            Opinion
                       No. 20140714-CA
                    Filed February 19, 2016

          Third District Court, Salt Lake Department
                The Honorable Robert P. Faust
                         No. 110905163

      Roger P. Christensen, Paul A. Christensen, and Karra
               J. Porter, Attorneys for Appellants
        Bryan H. Booth and John W. Mann, Attorneys for
           Appellees Fifth Third Mortgage Company,
          Nationstar Mortgage, LLC, and Bank of New
                          York Mellon
       Anthony W. Schofield, Peter C. Schofield, Adam D.
        Wahlquist, and Alexander Dushku, Attorneys for
         Appellees First American Title Company, First
         American Title Insurance Agency LLC, Claude
          Lewis, Marlene Millett, Marlies Kramer, Gary
      Sturdevant, Fabio Cavalcante, and Jessica Cavalcante
        Jeffrey L. Silvestrini and Jonathan D. Bletzacker,
        Attorneys for Appellees American Heritage Title



1. The parties on appeal are not limited to those listed and
include other parties whose names appear on the notice of
appeal or who have otherwise entered appearances in this court.
    Roger P. Christensen IRA v. American Heritage Title Agency


       Agency, Inc., Heritage Companies Inc., and Mercury
                   Settlement Services of Utah
         Jeffrey J. Steele, Attorney for Appellee Rick Smith
        W. Jeffery Fillmore and Marc L. Turman, Attorneys
               for Appellee Founders Title Company
        Ronald G. Russell and Rodger M. Burge, Attorneys
                for Appellee Quicken Loans, Inc.

JUDGE KATE A. TOOMEY authored this Opinion, in which JUSTICE
    JOHN A. PEARCE and SENIOR JUDGE RUSSELL W. BENCH
                       concurred.2

TOOMEY, Judge:

¶1      The Roger P. Christensen IRA and Roger P. Christensen
(collectively, Plaintiff) appeal from the district court’s dismissal
of their foreclosure claims related to three properties. We affirm.


                        BACKGROUND3

¶2   In 2005, Plaintiff made several loans to Bradley Lancaster
and Lancaster’s company BRL Properties, LLC (BRL) for the

2. Justice John A. Pearce began his work on this case as a
member of the Utah Court of Appeals. He became a member of
the Utah Supreme Court thereafter and completed his work on
this case sitting by special assignment as authorized by law. See
generally Utah R. Jud. Admin. 3-108(3). Senior Judge Russell W.
Bench sat by special assignment as authorized by law. See
generally id. R. 11-201(6).

3. Because we are reviewing the grant of a motion to dismiss, we
recite the background facts as alleged in Plaintiff’s complaint. See
Siebach v. Brigham Young Univ., 2015 UT App 253, ¶ 2 n.1, 361
P.3d 130.




20140714-CA                      2                2016 UT App 36
    Roger P. Christensen IRA v. American Heritage Title Agency


purpose of investing in real estate. Each loan was secured by a
trust deed on a property and provided that Lancaster would
repay the loan with interest when the property was sold,
approximately six months later. Sometime in 2009, Plaintiff
discovered that Lancaster misappropriated and converted the
loaned funds.

¶3     Rick Smith acted as the escrow agent and the title
insurance agent for all of the transactions, and he was
responsible for disbursing the proceeds of the loans and for
recording the related trust deeds. At the time, Smith was an
agent of several companies, including Mercury Settlement
Services of Utah; Heritage Companies, Inc.; American Heritage
Title Agency, Inc.; First American Title Insurance Agency, LLC
and/or First American Title Company.4

¶4     Three transactions are relevant to this appeal. The first
involved a property on Annapolis Drive. On April 8, 2005,
Lancaster signed a promissory note for $119,340 in favor of
Plaintiff. The note provided that the entire principal and interest
was due by October 8, 2005. As security for payment of the note,
Lancaster executed a trust deed for the Annapolis Drive
property. Lancaster defaulted on the note by failing to repay the
loan. On August 26, 2005, BRL transferred the Annapolis Drive
property via warranty deed to Claude Lewis. Lewis later
executed a trust deed on the property in favor of Fifth Third
Mortgage Company with Genuine Title, LLC as trustee.5

¶5   The second loan involved a property on Bury Road. On
August 30, 2005, Lancaster signed a promissory note for $83,650


4. The complaint also alleged that Smith was an agent of
Highland Title Company, but Highland Title was dismissed as a
party by stipulation and without prejudice in the district court.

5. Plaintiff also alleges that Freedom Mortgage Corporation may
claim an interest in the Annapolis Drive property based on a
1993 trust deed.



20140714-CA                     3                2016 UT App 36
    Roger P. Christensen IRA v. American Heritage Title Agency


on behalf of BRL in favor of Plaintiff. The note provided that it
would be due on November 30, 2005. Lancaster executed a trust
deed on the Bury Road property as security. Lancaster and BRL
again defaulted. BRL executed another trust deed on the Bury
Road property in favor of Rick Lamont and Sunday Larson, with
First American Title Insurance Agency, LLC as trustee, in late
November 2005. And in February 2007, BRL transferred the Bury
Road property to Fabio and Jessica Cavalcante. Sometime later,
Mortgage Electronic Registration Services, Inc. (MERS), with
Founders Title Company as trustee, claimed an interest in the
Bury Road property based on trust deeds signed in 2007 and
2011.

¶6     The third loan involved a property on Jordan Point Drive.
On October 27, 2005, Lancaster and BRL signed a promissory
note for $43,000 in favor of Plaintiff. The note was due by April
27, 2006, and it was secured by a trust deed on the Jordan Point
Drive property. Lancaster and BRL similarly defaulted on this
note. In April 2008, BRL transferred the Jordan Point Drive
property via warranty deed to Gary Sturdevant who then later
sold the property to Marlene Millett and Marlies Kramer on
October 1, 2013.

¶7      On March 2, 2011, Plaintiff filed suit against Lancaster,
Smith, Mercury Settlement Services, Heritage Companies, and
American Heritage Title Agency. Plaintiff’s complaint raised
claims against Lancaster for accounting and conversion. Its
claims against the other defendants included breach of fiduciary
duties, negligence, and successor liability. Plaintiff’s complaint
sought a return of the lost funds, an accounting, and attorney
fees. It also sought joint and several liability with regard to
Lancaster and Smith. But, the complaint did not specifically
reference the promissory notes related to the Annapolis Drive,
Bury Road, or Jordan Point Drive properties, nor did it mention
foreclosure on those properties.

¶8   Two years later, during the course of discovery, Plaintiff
amended its complaint. Filed on October 4, 2013, the amended
complaint raised—for the first time—claims seeking foreclosure


20140714-CA                     4                2016 UT App 36
    Roger P. Christensen IRA v. American Heritage Title Agency


on the Annapolis Drive, Bury Road, and Jordan Point Drive
properties. It also added as foreclosure defendants those parties
alleged to have inferior interests in the properties securing the
promissory notes signed by Lancaster. These foreclosure
defendants included Lewis, Fifth Third Mortgage Company
(Genuine Title, LLC, Trustee), Freedom Mortgage Corporation,
the Cavalcantes, Lamont, Larson, MERS (Founders Title
Company, Trustee), Sturdevant, and Countrywide Funding
Corporation (Guardian Title Company of Utah, Trustee).
Plaintiff subsequently filed another amended complaint in
March 2014, adding Millett and Kramer as foreclosure
defendants as well.

¶9     Millett, Kramer, Sturdevant, the Cavalcantes, and
Founders Title moved to dismiss the foreclosure claims on the
Bury Road and Jordan Point Drive properties. They argued that
the applicable six-year statute of limitations barred the
foreclosure claims against them. In their view, Lancaster’s failure
to pay by the due dates on the promissory notes constituted a
default that triggered the statute of limitations. They further
argued that the most recent date of default under the relevant
promissory notes was April 27, 2006, and therefore Plaintiff was
required to initiate foreclosure within six years of that date, by
April 26, 2012. Because Plaintiff did not raise the foreclosure
claims until October 4, 2013, almost eighteen months after the
expiration of the six-year period, they argued the foreclosure of
the Bury Road and Jordan Point Drive trust deeds was barred.
Sturdevant argued that he should be dismissed because the
complaint alleged he did not have an ownership interest in the
property because he conveyed his interest in the Jordan Point
Drive property to Millett and Kramer.

¶10 In opposing the motion, Plaintiff asserted that its
foreclosure claims were timely because it commenced this action
against Lancaster before the expiration of the six-year statute of
limitations. Plaintiff further asserted that any amendments to the
complaint related back to the date of the original complaint
pursuant to rule 15(c) of the Utah Rules of Civil Procedure.
Alternatively, Plaintiff argued that estoppel and equitable tolling


20140714-CA                     5                2016 UT App 36
    Roger P. Christensen IRA v. American Heritage Title Agency


prevented the application of the statute of limitations to this
case.

¶11 The moving parties responded that relation back under
rule 15(c) does not apply to new parties added to an amended
complaint. They further asserted that they did not fall within the
identity-of-interest or misnomer exceptions to the relation-back
doctrine. Moreover, the moving parties argued that equitable
principles did not apply, because they did not mislead or conceal
any information from Plaintiff and had no role in the fraud
Plaintiff alleged against the original defendants.

¶12 The district court ultimately dismissed the foreclosure
claims on the Bury Road and Jordan Point Drive properties with
regard to Millett, Kramer, Sturdevant, the Cavalcantes, and
Founders Title Company. In its memorandum decision, the court
first dismissed Sturdevant from the suit because he had no
interest in the subject properties.6 The court then explained that
if the foreclosure action relating to the Bury Road and Jordan
Point Drive properties had been included in the original
complaint on March 2, 2011, ‚it would have been timely‛
because the complaint is ‚within the six year statute of limitation
of November 29, 2011 for the Bury Road Property‛ and ‚within
the six year statute of limitation of April 26, 2012 for the Jordan
Point Property.‛ But because ‚it was not until October 4th, 2013
when the [amended complaints] brought foreclosure actions for
the first time and added new parties to the suit,‛ the court
concluded that Plaintiff brought the foreclosure actions ‚after
the expiration of the statute of limitations on both properties.‛

¶13 The district court further concluded that the amended
complaints did not relate back to the date of the original
complaint, reasoning that relation back does not apply where, as
here, new parties are added to the suit in an amended complaint.
The court determined that the exceptions to this rule were not


6. Plaintiff does not challenge this conclusion on appeal.




20140714-CA                     6                 2016 UT App 36
    Roger P. Christensen IRA v. American Heritage Title Agency


applicable. Additionally, it rejected Plaintiff’s claim that the
statute of limitations was subject to estoppel or equitable tolling
because ‚*t+here are no claims these defendants were fraudulent
or any action by them was misleading toward Plaintiff*+.‛ As the
court explained, Plaintiff ‚knew in 2006 *it+ had not been paid
under the promissory notes . . . and [that] the maker of the notes
was in default.‛ The court further stated that Plaintiff failed to
provide an explanation ‚as to why *it+ could not have brought
foreclosure action within the six years after the nonpayment on
the notes.‛

¶14 The remaining foreclosure defendants moved for
judgment on the pleadings, arguing that the foreclosure claim
related to the Annapolis Drive property should be dismissed for
the same reasons that the district court dismissed the claims
related to the Bury Road and Jordan Point Drive properties.
They also argued that the claims against the remaining
foreclosure defendants with interests in the Bury Road property,
like the Cavalcantes, should be dismissed. Eventually, Plaintiff,
while reserving its objections to the motions, stipulated that,
based on the district court’s memorandum decision, the court
should grant the motions for judgment on the pleadings. The
parties also stipulated to the certification of the district court’s
orders as final.

¶15 The district court entered judgment in accordance with
these stipulations. Although Plaintiff’s non-foreclosure claims
remained against the original defendants, the district court
certified its dismissal orders as final judgments pursuant to rule
54(b) of the Utah Rules of Civil Procedure. Plaintiff now appeals.


             ISSUES AND STANDARD OF REVIEW

¶16 Plaintiff contends the district court erred in granting the
motion to dismiss for two reasons. First, Plaintiff argues the
district court erred in determining that Plaintiff’s claims did not
relate back pursuant to rule 15(c) of the Utah Rules of Civil
Procedure. Second, Plaintiff contends the district court



20140714-CA                     7                 2016 UT App 36
    Roger P. Christensen IRA v. American Heritage Title Agency


improperly refused to apply equitable principles to toll or estop
the statute of limitations.

¶17 ‚A district court should grant a motion to dismiss only
when, assuming the truth of the allegations in the complaint and
drawing all reasonable inferences therefrom in the light most
favorable to the plaintiff, it is clear that the plaintiff is not
entitled to relief.‛ Brown v. Division of Water Rights of Dep’t of Nat.
Res., 2010 UT 14, ¶ 10, 228 P.3d 747. We review the district
court’s grant of a motion to dismiss pursuant to rule 12(b)(6) for
correctness. Lilley v. JP Morgan Chase, 2013 UT App 285, ¶ 4, 317
P.3d 470.


                             ANALYSIS

                           I. Relation Back

¶18 The parties do not dispute that the amended complaints,
raising the foreclosure claims and adding the foreclosure
defendants to the suit, were filed after the expiration of the six-
year statute of limitations. But the parties disagree about
whether Plaintiff’s foreclosure claims against the foreclosure
defendants relate back to the date of the original complaint such
that its claims are not barred by the statute of limitations.

¶19 Rule 15(c) of the Utah Rules of Civil Procedure governs
the relation back of amendments to pleadings. The rule states,
‚Whenever the claim or defense asserted in the amended
pleading arose out of the conduct, transaction, or occurrence set
forth or attempted to be set forth in the original pleading, the
amendment relates back to the date of the original pleading.‛
Utah R. Civ. P. 15(c). The purpose of the rule is to ‚‘allow[] a
plaintiff to cure defects in [its] original complaint despite the
intervening running of the statute of limitations.’‛ Penrose v.
Ross, 2003 UT App 157, ¶ 9, 71 P.3d 631 (quoting Russell v.
Standard Corp., 898 P.2d 263, 265 (Utah 1995)). Rule 15(c)
nevertheless ‚‘will not apply to an amendment which substitutes
or adds new parties for those brought before the court by the



20140714-CA                       8                 2016 UT App 36
    Roger P. Christensen IRA v. American Heritage Title Agency


original pleadings.’‛ Id. (quoting Doxey-Layton Co. v. Clark, 548
P.2d 902, 906 (Utah 1976)). This is because adding new parties
‚amount[s] to the assertion of a new cause of action, and if such
were allowed to relate back to the filing of the complaint, the
purpose of the statute of limitation would be defeated.‛ Doxey-
Layton, 548 P.2d at 906.

¶20 The amended complaints indisputably brought the
foreclosure defendants into the action as newly named parties.
To allow the relation back of the claims as against the foreclosure
defendants, generally a plaintiff is required to show that the case
fits within one of two exceptions that allow for the relation back
of amendments to complaints incorporating newly named
parties—the misnomer exception or the identity-of-interest
exception. See Sweat v. Boeder, 2013 UT App 206, ¶¶ 6, 8, 309 P.3d
295; Penrose, 2003 UT App 157, ¶ 9. But Plaintiff makes no
argument that either exception should apply here.

¶21 Instead, Plaintiff seeks to circumvent the newly-added-
party rule by arguing that its suit should be considered timely
because the original complaint was filed against Lancaster
within the statute of limitations. In support of this contention,
Plaintiff relies on this court’s decision in DiMeo v. Nupetco
Associates, LLC, 2013 UT App 188, 309 P.3d 251, petition for cert.
filed, Dec. 15, 2015 (U.S. No. 15-7598). In that case, Vern, Eleanor,
and Michael Strand were obligors on a promissory note signed
in 1982 and held by Nupetco. Id. ¶¶ 2–3. The note was secured
by a trust deed that granted a security interest in real property
owned by Vern and Eleanor. Id. ¶ 2. Vern and Eleanor passed
away in 1987, without having made payments on the note. Id.
¶ 3. After their deaths, Michael made occasional payments on
the note from around 1990 to 2005. Id. In 2006, the personal
representative for Eleanor’s estate filed suit to quiet title in the
property securing the note. Id. ¶ 4. The personal representative
argued that because the statute of limitations barred foreclosure,
the trust deed could not be enforced. Id. The district court
agreed, ruling that ‚Vern, Eleanor, and their estates were no
longer personally liable on the note because the statute of
limitations had run as to their obligation no later than 1998.‛ Id.


20140714-CA                      9                 2016 UT App 36
    Roger P. Christensen IRA v. American Heritage Title Agency


Afterward, Nupetco filed an answer and a counterclaim, seeking
to foreclose the trust deed and seeking judgment on the note
against Michael, but the district court dismissed this pleading on
the ground that Michael’s obligation was irrelevant. Id. ¶¶ 5, 10.

¶22 On appeal, this court agreed with the district court that
‚Nupetco’s ability to obtain a deficiency judgment against Vern,
Eleanor, or their estates has long since expired due to their
longstanding failure to make any payments due under the note.‛
Id. ¶ 8. Nevertheless, we reversed the district court and
concluded that the trust deed was still enforceable as security for
the note. Id. ¶¶ 7, 9. We explained that ‚the running of the
statute of limitations only prevents Nupetco from imposing
liability on Vern and Eleanor personally for amounts still due
after the security is sold and the proceeds applied to the debt.‛
Id. ¶ 9. We also reversed the dismissal of Nupetco’s
counterclaim, explaining that because the trust deed could still
be foreclosed, Nupetco should have been allowed to raise its
counterclaim against Michael for liability and the foreclosure of
the trust deed. Id. ¶ 10.

¶23 The parties here offer competing interpretations of DiMeo.
According to Plaintiff, DiMeo stands for the proposition that ‚so
long as the [statute of limitations] has not run against at least one
obligor to the obligation secured by the Trust Deed, foreclosure
is proper.‛ Thus, Plantiff argues, foreclosure here was timely
and proper under DiMeo because Plaintiff filed the original
complaint against Lancaster, an obligor on the notes secured by
the trust deeds, before the statute of limitations expired. By
contrast, the foreclosure defendants assert that DiMeo indicates
only that ‚just because some obligors on the promissory note
cannot be held personally liable, that does not excuse the
obligation of other obligors under the note.‛ The foreclosure
defendants thus assert that DiMeo has no application to this case
because it can be distinguished.

¶24 We agree with the foreclosure defendants that DiMeo is
distinguishable in important ways. First, the issue addressed in
DiMeo was fundamentally different: DiMeo analyzed whether


20140714-CA                     10                 2016 UT App 36
    Roger P. Christensen IRA v. American Heritage Title Agency


the expiration of the statute of limitations against two deceased
obligors on the note prevented the trust deed from validly
securing the obligation due under the note. Id. ¶¶ 6–9. Whether a
newly added party to an amended complaint could assert a
statute of limitations defense was simply not before the court.
Second, the six-year statute of limitations had not yet run as
against Michael Strand. See id. ¶¶ 3, 5. When Nupetco sought
judgment on the note and foreclosure against Michael Strand in
2009, its foreclosure action was timely because Michael Strand
continued making payments until about 2005. Id. Here, unlike
DiMeo, the six-year statute of limitations had expired by the time
Plaintiff asserted the foreclosure claims. Although Plaintiff relies
on DiMeo for the contention that its foreclosure claims were
timely, Plaintiff overlooks the fact that it failed to raise
foreclosure claims against Lancaster and the foreclosure
defendants until after the statute of limitations had expired.
Third, this court’s reinstatement of Nupetco’s foreclosure
counterclaim was based on the conclusion that the trust deed
was still enforceable and that Michael’s liability and foreclosure
of the trust deed were relevant to the proceedings. Id. ¶ 10.
DiMeo therefore offers no analysis of relation back under rule
15(c). Because of these differences, DiMeo sheds little light on the
present case, and Plaintiff’s reliance on DiMeo is misplaced.

¶25 Plaintiff nevertheless contends that its foreclosure claims
should relate back at least as to Lancaster, that Lancaster lacked
a statute of limitations defense, and that Plaintiff’s foreclosure
claims against the foreclosure defendants should also be allowed
to proceed. But aside from DiMeo, Plaintiff provides no support
for these contentions. See Simmons Media Group, LLC v. Waykar,
LLC, 2014 UT App 145, ¶ 37, 335 P.3d 885 (indicating that an
appellant does not meet its burden to demonstrate district court
error when it fails to present relevant authority and ‚reasoned
analysis based on that authority‛ (citation and internal quotation
marks omitted)). As a result, we are not persuaded that this case
presents reason to depart from well-established law regarding
the relation back of amendments to pleadings that bring new
parties into a lawsuit. We therefore affirm the district court’s



20140714-CA                     11                2016 UT App 36
    Roger P. Christensen IRA v. American Heritage Title Agency


conclusion that Plaintiff’s foreclosure claims against the
foreclosure defendants do not relate back under rule 15(c).

                II. Equitable Tolling and Estoppel

¶26 Plaintiff alternatively contends the district court erred by
refusing to equitably toll or estop the application of the statute of
limitations to its foreclosure claims. Plaintiff argues that the facts
alleged in the complaint support a determination of exceptional
circumstances such that applying the statute of limitations
would be irrational or unjust. Plaintiff also argues that the
allegations support estopping the foreclosure defendants from
asserting the statute of limitations due to Lancaster’s
concealment and misleading conduct.

¶27 ‚While the result of equitable tolling and equitable
estoppel are the same when applied to statutes of limitation, the
equitable tolling doctrine applies a balancing test to determine if
exceptional circumstances [exist] where the application of the
*statute of limitations+ would be irrational or unjust.‛ Sittner v.
Schriever, 2001 UT App 99, ¶ 17 n.8, 22 P.3d 784 (alterations in
original) (citation and internal quotation marks omitted). As the
Utah Supreme Court has cautioned, ‚*t+he doctrine of equitable
tolling should not be used simply to rescue litigants who have
inexcusably and unreasonably slept on their rights, but rather to
prevent the expiration of claims to litigants who, through no fault
of their own, have been unable to assert their rights within the
limitations period.‛ Garza v. Burnett, 2013 UT 66, ¶ 11, 321 P.3d
1104 (alteration and emphasis in original) (citation and internal
quotation marks omitted).

¶28 Here, estoppel may apply if Plaintiff’s assertion of a claim
before the expiration of the statute of limitations was made
impossible or rendered fruitless by the ‚‘wrongful and
misleading act or conduct of the defendants.’‛ See Sittner, 2001
UT App 99, ¶ 17 (quoting Federal Farm Mortg. Corp. v. Walker, 206
P.2d 146, 147–48 (Utah 1949)).




20140714-CA                      12                2016 UT App 36
    Roger P. Christensen IRA v. American Heritage Title Agency


¶29 Plaintiff asserts that equitable tolling of the statute of
limitations is required here because ‚it was not until formal
discovery in this case that [Plaintiff] discovered that although
said properties had been sold through formal escrow, the
outstanding trust deed notes had not been paid and the trust
deeds had not been released.‛ But we agree with the district
court that Plaintiff’s allegations showed Lancaster had been in
default since 2006 and Plaintiff had not been paid any amounts
owed under the promissory notes it possessed. Given that
Plaintiff could have examined its own records to discover
whether the notes had been paid, we further agree with the
district court that Plaintiff provided no explanation ‚why *it+
could not have brought foreclosure action within the six years
after the nonpayment on the notes.‛ Consequently, we cannot
agree with Plaintiff that the application of the statute of
limitations in this case would be irrational or unjust.

¶30 Regarding estoppel, Plaintiff contends that because of
Lancaster’s concealment and misleading conduct, the foreclosure
defendants should not be allowed to raise the statute of
limitations as a defense to Plaintiff’s foreclosure claims.
Specifically, Plaintiff argues that it ‚did not become aware of
[its] foreclosure rights due to the fraud and concealment of
Lancaster and First American‛ until after the running of the
statute of limitations. But Plaintiff does not provide any
authority for its assertion that the ‚applicability of equitable
[tolling] turns on the behavior of Lancaster (and perhaps his co-
conspirator First American), rather than the behavior‛ of the
foreclosure defendants. Furthermore, we agree with the district
court that ‚*t+here are no claims *the foreclosure+ defendants
were fraudulent or any action by them was misleading toward
[Plaintiff+.‛ Indeed, the complaint contains no allegations that
the foreclosure defendants were involved in fraudulent conduct
or committed any wrongdoing. And as Plaintiff acknowledges,
the foreclosure defendants ‚were only named in the foreclosure
action for title clearing purposes.‛ Under these circumstances,
and assuming the allegations of the complaint as true, Plaintiff’s
allegations do not show the ‚wrongful and misleading act or



20140714-CA                    13                2016 UT App 36
    Roger P. Christensen IRA v. American Heritage Title Agency


conduct of the defendants‛ prevented it from bringing its
foreclosure claims until 2013. See Sittner, 2001 UT App 99, ¶ 17
(citation and internal quotation marks omitted). Accordingly, the
district court did not err in concluding that estoppel did not
apply to this case.


                          CONCLUSION

¶31 Plaintiff has not demonstrated that the district court erred
in concluding that relation back and equitable principles do not
apply to defeat the statute of limitations. Accordingly, we affirm
the court’s dismissal of Plaintiff’s foreclosure claims against the
foreclosure defendants.7




7. In affirming the district court, we recognize that Plaintiff is not
without a remedy; it still has claims pending against the original
defendants and may yet obtain relief on those claims provided it
carries its burden of proof.



20140714-CA                      14                2016 UT App 36